DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 26, 2021 has been entered.
 
Response to Amendments
Applicant, in the Amendment filed April 26, 2021, has amended the independent claims.  These amendments overcome the prior art rejections, but raise new issues under 35 U.S.C. § 112(a).  See rejections below.  Therefore, these amendments do not place the application in condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claims 1, 8, and 15, Claims 8 and 15 have each been amended to now recite therein, “classifying the item based on the tiered neural network features, wherein the classification of the item is based on weighting of the first pre-trained neural network, the second pre-trained neural network, and the third pre-trained neural network based on a false positives defect rate.”  Claim 1 has been similarly amended.
Applicant points to paragraphs [0024]-[0026] of the disclosure as providing support for these limitations (see Amendment, page 8), but one with ordinary skill in the art would find that neither these paragraphs nor other portions of the disclosure provide support for the amendment.
inter alia, therein “multiple models can then be combined and compared … weights or values of the models can be modified … false positives can be weighed lower.”  Paragraph [0024] discusses formation of the classifier in more detail.  Paragraph [0024] describes that the classifier is formed of “pre-trained, deep convolutional neural networks along with fine-tuned additional layers for classification.”  Paragraph [0024] also describes that this “ensemble architecture is trained using a neural network library.”  Paragraph [0024] further describes that the “neural network library selected produces models” which are then “trained and updated using the neural network library.”  Thus, taken together, paragraphs [0024] and [0026] describe a classifier that is built based on upon models that are combined and weighted differently based upon the false positive rate of each respective model.  What these paragraphs do not describe or suggest is that the pre-trained, deep convolutional neural networks upon which is the classifier is built are the same pre-trained neural networks used in object detection (i.e., those neural networks used to produce the first and second feature maps; see networks 302 and 306 in figure 3).  There is no indication in the disclosure whatsoever that the pre-trained neural networks used for feature detection and tiered neural network features generation are the same pre-trained neural networks used to build the classifier.  Instead, one with ordinary skill in the art would find that the disclosure reasonably conveys that object detection and object classification are two different phases using different architectures.  See paragraphs [0022] and [0023].  This is further supported by the fact that 
Because the amendment requires for the classifier to be built using a weighting of the first, second, and third pre-trained neural networks used for tiered neural network features generation, one with ordinary skill in the art would find that the amendment contains new matter.
Therefore, Claims 1, 8, and 15 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 2-7, 9-14, and 16-20, each of these claims depend from one of the independent claims and, as a result, these claims incorporate all of the limitations of one of the independent claims. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
May 28, 2021